NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KENNETH A. FRIEDMAN,                            No. 19-16136

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00433-MMD-
                                                WGC
 v.

NATHANIEL WOODS, Chief Psychologist             MEMORANDUM*
at NNCC; et al.,

                Defendants-Appellees,

and

ISIDRO BACA, Warden; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Nevada state prisoner Kenneth A. Friedman appeals pro se from the district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s order denying his motion for a preliminary injunction in his 42 U.S.C.

§ 1983 action alleging various claims. We have jurisdiction under 28 U.S.C.

§ 1292(a)(1). We review for an abuse of discretion. Jackson v. City & County of

San Francisco, 746 F.3d 953, 958 (9th Cir. 2014). We affirm.

      The district court did not abuse its discretion by denying a preliminary

injunction because Friedman failed to establish a relationship between the

requested injunctive relief and the underlying retaliation claims in the operative

complaint. See Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d
631, 636 (9th Cir. 2015) (absent a sufficient nexus between the claims raised in a

motion for injunctive relief and the claims set forth in the underlying complaint,

the district court lacks authority to grant the relief requested).

      AFFIRMED.




                                            2                                  19-16136